Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
                                           Status of the Claims
Claims 1-15 of A. ZHANG et al., 15/998,927 filed (Oct. 09, 2018) are pending and subject to final action on the merits.  
This communication is in response to applicant’s amendment and remarks filed on 03/18/2021.  
Claim Rejections - 35 USC § 112
The rejection of claims 10 and 14 under 35 USC 112 first paragraph has been withdrawn in view of the amendment to the claims.   

Claim Rejections - 35 USC § 102
The rejection of claims 1, 10 and 14 under 35 USC 102 (a) (2) has been withdrawn in view of applicants remarks.  

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10 and 14 remain rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama et al., U. S. Patent number 2010/0004438 for the reasons set forth in the previous office action mailed on 10/19/20.  

Response to Amendment
Applicant's arguments filed 03/18/2021 have been fully considered but they are deemed not persuasive.   Applicants argue that compounds disclosed by Matsuyama et al, possess a nitrogen atom on the meta-position of the amide within a 6-membered heterocyclic ring, which is in contrast to the instant compounds of formula (I) where the nitrogen atom is on the ortho-position of the amide.  Applicants further argue that the claimed compounds have superior inhibitory activity to FGTR kinase as noted in the specification in theTable on pages 27-28. 
Applicant’s argument is well noted.  However, at the very least, it is well within the purview of the skilled artisan to conceive the instant invention at the time of filing instant compounds because the difference between the instant compounds and that of Matsuyama is that of a positional isomer, from a reading of applicant’s arguments.  Applicants should note that positional isomers of known compounds have been deemed prima facie obvious by the courts, and the discovery of a previously unappreciated property of a prior art compound or composition, or of a scientific explanation for the 
Furthermore, it is known in the pharmaceutical art that the development of a full understanding of the stability relationships between compounds is vitally important to a various formulation program, as the selection of the proper form is crucial even at the earliest stages of product development. 
The preparation and identification of active viable compounds is important, since the nature and structure of a given compound exerts a profound effect on the properties.  It is further well established that different compounds can have different solubility characteristics, as well as different intrinsic dissolution rates and possibly even different bioavailabilities.  Hence, differences in forms may have different degrees of stability with respect to humidity, temperature, light, and formulation excipients.  Since these structural variations can translate into significant differences in properties of pharmaceutical importance, it is extremely important that a search for all accessible compound form(s) should be carried out as part of the formulation program.   
Note again that the reference compounds differs from the instant invention by being positional isomers since the position of the nitrogen atom differs.  A claim to a position isomer is not considered inventive, but rather prima facie obvious because position isomers are expected to have similar properties.   Note In re Crouse, 150 U.S.P.Q. 554; Ex parte Engelhardt, 208 U.S.P.Q. and MPEP 2144.09 as well as In re Metha, 146 U.S.P.Q. 284; In re Norris, 84 U.S.P.Q. 458 regarding position isomerism.

Accordingly, at the time of filing this application, it would have been prima facie obvious to one of ordinary skill in the art to modify the closest compounds of Matsuyama as claimed herein with a reasonable expectation of success based on the teachings of Matsuyama.  
In summary, the reference teaches that there is very high degree of motivation to make various pharmaceutical compounds and compositions and that routine procedures are well-known and available in the pharmaceutical art as noted in IC50 values noted in Tables 432-434.  
Hence, motivation to arrive at the instant compounds is very high, particularly, as taught by Matsuyama.  Matsuyama teaches a reasonable likelihood of success in view of the significant number of pharmaceutical compounds that demonstrate viable properties as noted in Table 432-434.    Accordingly, claims 1-8, 10 and 14 are obvious in view of the cited reference and unpatentable pursuant to 35 U.S.C. § 103.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBENEZER O SACKEY whose telephone number is (571)272-0704.  The examiner can normally be reached on Monday-Friday 8.00Am to 4.30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James O Wilson can be reached on 571-272-0664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/EBENEZER O SACKEY/Examiner, Art Unit 1624                                                                                                                                                                                                        



/Tracy Vivlemore/Primary Examiner, Art Unit 1635